In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-18-00295-CV
    ___________________________

   IN RE RUARK MERSHON, Relator




            Original Proceeding
      Trial Court No. 236-267402-13


    Before Meier, Kerr, and Birdwell, JJ.
               Per Curiam
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and

emergency motion for stay of discovery order and is of the opinion that all relief

should be denied.     Accordingly, relator’s petition for writ of mandamus and

emergency motion for stay of discovery order are denied.

                                                    Per Curiam

Delivered: September 21, 2018




                                         2